Laughlin, J. (concurring):
The breach of the promise to marry was put in issue by the answer. It was incumbent, therefore, on the plaintiff to prove the breach and it was competent for defendant to show that there was no breach of the promise on his part by showing that the plaintiff agreed that he need not perform. That, in effect, was the nature of the testimony given by defendant and received without objection. It was error to preclude consideration of that testimony by the jury, not only *603on the ground that it was received without objection, but on the ground that it was within the issues as presented by the pleadings.
Dowling, J., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.